IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  October 24, 2007
                                 No. 06-50590
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

JUAN RUDY ENRIQUEZ

                                            Plaintiff-Appellant

v.

A M STRINGFELLOW; JAMES PAUL KIEL, JR

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:02-CV-261


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Juan Rudy Enriquez, Texas prisoner # 227122, has appealed the district
court’s order denying his FED. R. CIV. P. 60(b) motion for relief from the district
court’s judgment dismissing his 42 U.S.C. § 1983 complaint. In his § 1983
complaint, Enriquez challenged the Texas Board of Pardons and Paroles’
procedures on due process and equal protection grounds. The district court
dismissed Enriquez’s complaint. Enriquez timely appealed to this court, but
thereafter, in November 2003, this court affirmed the district court’s judgment.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-50590

      Enriquez’s instant Rule 60(b) motion was filed in March 2006. In that
motion, Enriquez asserted that newly discovered evidence proved that the
district court’s judgment was manifestly unjust, that it was obtained through
fraud, and that it had been satisfied. To the extent that Enriquez’s motion was
brought pursuant to Rule 60(b)(2) and (3), the district court found that the
motion was time-barred. To the extent that Enriquez brought his motion under
Rule 60(b)(5), the district court denied the motion on the grounds that the
grounds for relief raised therein had previously been visited and decided on
appeal by this court. Enriquez timely appealed the denial of his Rule 60(b)
motion.
      Enriquez contends that, since his fraud claim is based on the premise that
there was a fraud perpetrated upon the court, it cannot be time-barred. His
allegations do not rise to the type of egregious behavior that would warrant relief
under Rule 60(b) for fraud upon the court. See Wilson v. Johns-Manville Sales
Corp., 873 F.2d 869, 872 (5th Cir. 1989). To the extent that Enriquez uses the
term “manifestly unjust” to invoke the “catch-all” provision of Rule 60(b)(6), he
has not shown extraordinary circumstances justifying relief from the judgment.
See Bailey v. Ryan Stevedoring Co., Inc., 894 F.2d 157, 160 (5th Cir. 1990).
      Contrary to Enriquez’s assertions, the Supreme Court decision in
Wilkinson v. Dotson, 544 U.S. 74, 78-83 (2005), has no bearing on Enriquez’s
case. Moreover, to the extent that Enriquez reiterates the arguments raised in
his § 1983 complaint, those arguments are not properly before the court. See
Williams v. Chater, 87 F.3d 702, 705 (5th Cir. 1996).
      Enriquez has not shown that the district court abused its discretion in
denying his Rule 60(b) motion. See Gov’t Fin. Servs. One Ltd. P’ship v. Peyton
Place, Inc., 62 F.3d 767, 770 (5th Cir. 1995). The district court’s order is
therefore AFFIRMED.




                                        2